OPINION
By THE COURT.
This is a law appeal from the Municipal Court of Columbus from a judgment of conviction on a charge of possessing “numbers” slips used in a scheme of chance.
The affidavit was in the words of the ordinance and was sufficient to charge an offense. Sec. 13437-4 GC (§2941.05 R. C.); State v. Marcinski, 103 Oh St 613; Belden v. State, 10 Oh Ap 292.
There was evidence presented of sufficient probative force to justify a conviction. The record shows that the arresting officer testified in detail as to the procedure followed in conducting the “numbers” game and stated the manner in which the slips taken from the defendant were used. His testimony indicates he had sufficient knowledge oh *164which to base his statement that the slips taken from defendant were used and intended to be used in a scheme of chance. Although the witness was not qualified as an expert in the customary manner, the testimony given had that effect. See Hathaway v. Farley, 22 O. C. C. N. S. 462, affirmed without opinion in 76 Oh St 562. In the absence of an objection such evidence may be considered. See Cincinnati and Harrison Turnpike Co. v. Hester, 12 C. C. 350; Allen, Adm’r. v. Lowe, 19 C. C 353.
The ordinance is not unconstitutional on the ground that it contains more than one subject; Vol. 28 O. Jur. p. 439, Sec. 276; nor on the ground that it operates extraterritorially as claimed by appellant.
Judgment affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.